 FIREMAN'S FUND INSURANCE COMPANY471Fireman's' Fund Insurance CompanyandUnitedIndustrialWorkers of NorthAmerica,PacificDistrict,affiliatedwithSeafarers'InternationalUnionofNorthAmerica,AFL-CIO.Cases20-CA-4923-2 and 20-CA-5072November 4, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn July 7, 1969, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding thatRespondent had engaged in certainunfair labor practices within the meaning of theNationalLabor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board reviewed the rulings of Trial ExaminerWallace R. Royster made at the hearing' and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered TrialExaminer Paul E. Weil's Decision, the exceptionsand briefs, and the entire record in this case,' andherebyadoptsthefindings,4conclusions,andrecommendations of Trial Examiner Weil.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Laborinmany of the pleadings and in the Trial Examiner's Decision,"Fireman's" is incorrectly spelled "Firemen's " This inadvertent error ishereby corrected'Subsequent to the close of the hearing but before briefs were filed, TrialExaminer Royster diedThereafter, onMarch 12, 1969, Chief TrialExaminer George Bokat issued an Order advising all parties that any partydesiring a hearingde novoshould notify him on or before March 24, 1969,and that if no such notification were received by that date further hearingwould be deemed waived, and a new Trial Examiner would be appointed toprepare a decision on the basis of the existing record No parties respondedto the Chief Trial Examiner's Order, and thereafter, on March 26, 1969,he designated Trial Examiner Paul EWed to prepare and issue a TrialExaminer's Decision'Respondent's request for oral argument is hereby denied as the record,including the exceptions and briefs, adequately sets forth the issues andpositions of the parties'TrialExaminerWed inadvertently found that, during the past year,Respondent received premiums in excess of $50,000 from Californiabranch offices from the sale of insurance to customers located in the Stateof CaliforniaThe complaint alleged, and Respondent's answer admitted,that, during the past year, Respondent received premiums in excess of$50,000 from its California branch offices from the sale of insurance tocustomers located outside the State of California, and the Trial Examiner'sDecision is hereby corrected to so showRelationsBoardadoptsasitsOrdertheRecommended Order of Trial Examiner Paul E.Weil, as modified herein, and hereby orders thatRespondent, Fireman's Fund Insurance Company,San Jose, California, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:"(c)Notify said employee if presently serving inthe Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces."2.Add the following as the last indentedparagraph of the Appendix:WE WILL notify John C. Jordan if presentlyserving in the Armed Forces of the United States,of his right to full reinstatement upon applicationin accordance with the Selective Service Act andtheUniversalMilitary Training and Service Act,asamended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E WEiL, Trial Examiner On April 5, 1968,United IndustrialWorkers of North America, PacificDistrict, affiliated with the Seafarers' International UnionofNorthAmerica,AFL-CIO, hereinafter called theUnion, filed a charge in Case 20-CA-4923-2 againstFiremen's Fund Insurance Company, hereinafter calledRespondentOn June 27, 1968, the Union filed a chargeinCase 20-CA-5072 against Respondent Both chargesalleged that Respondent had violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, bydischargesandotherconductThematterswereconsolidated by the General Counsel, by the RegionalDirector for Region 20, and the complaint issued onSeptember 16, 1968, alleging the discharge of John C.Jordan as a violation of Section 8(a)(3) of the Act andtwo incidents, on January 22, 1968, of interrogation ofemployeesbyClaimsSupervisorRoyDenmanThereafter, by its duly filed answer Respondent admittedvariousallegationsof the complaint but denied thecommission of any unfair labor practices. The mattercame on for hearing commencing November 21, 1968, andat various dates thereafter and closed January 9, 1969,before Trial ExaminerWallace R Royster During thecourse of the hearing on January 7, 1969, Trial ExaminerRoysterdismissed the paragraphs of the complaintalleging independent violations of Section 8(a)(1) and anyfurther reference thereto in the other paragraphs of thecomplaintThis was done on the motion of Respondentbutwithout objection from the Charging Party or theGeneral Counsel in view of the fact that the allegationswere not supported by evidence' The only issue remaining'It appears that the witness upon whom the General Counsel relied forsupport of these allegations did not appear at the hearing179 NLRB No. 78 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDinthecomplaint thus is the alleged discriminatorydischarge of JordanAt the close of the hearing thepartieswaived oral argument and were given untilFebruary 15, 1969,to file briefsSubsequent to the closeof the hearing and before briefs werefiled TrialExaminerRoyster diedThe Trial Examiner having thus becomeunavailable to the agency within the meaning of section554(b)of the Administrative ProcedureAct (5 U S CSection554(b)),TrialExaminer Paul E.Weilwasassigned to consider the record and prepare a decision inaccordance therewithUpon the entire record and in consideration of thebriefs, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTItisallegedand admitted that Respondent is aCalifornia corporation with a branch office located at SanJose,California, engaged in the sale and service of life,casualty, auto, fire, and health insurance through branchoffices located throughout the United States, that duringthe past year Respondent, in the conduct of its operations,received gross revenues in excess of $500,000 and thatduring the same period of time received premiums inexcess of $50,000 from California branch offices from thesale of life, casualty, auto, fire, and health insurance tocustomers located in the State of California Respondentisengaged in commerce and in activities affectingcommerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDThe Union at all times relevant hereto has been a labororganization within the meaning of Section 2(5) of theActIIITHE EFFECT OF THE UNFAIR LABOR PRACTICESA BackgroundThe San Jose office of Respondent has some 140employees,headed by Branch Manager Smyth EdwardR Stern,the San Jose claims manager, has under hissupervision five supervisors, a staff attorney,several insideadjusters,and 14 or 15 outside adjusters,one of whomwas John CJordan, the alleged discriminatee hereinPrior to the incidents involved herein,the employees atthe San Jose branch were unorganized.Around the first of the year in 1968 Jordan contactedthe InsuranceWorkersUnion in an effort to gainrepresentation for the adjusters from that organizationAmeeting was arranged and held on January 181 at a SanJosemotel.All the outside adjusters were present andsigned cards authorizing the Insurance Workers Union torepresent them.On February 20, Jordan,and other employees werenotified by the Insurance Workers Union that it "felt theywere not in a position to assist us [the employees] inorganizing"andJordanmetwithanAFL-CIOrepresentative to attempt to find another union whichwould do so As a result of their consultation,another'All dates hereinafter are in the year 1968 unless otherwise specifiedemployee meeting was set up on February 22 with theUnion This meeting was held at the home of one of theadjusters,Warren Stafford The record does not disclosewhether the employees, other than Jordan, signed cards atthismeeting,but shortly thereafter a representationpetition was filed with the Regional Office of the BoardThe Respondent was aware of the union organizationalmost as early as the employees Stern testified that ameetingofRespondent'smanagerial staff, includingSmyth, Stern, and the San Jose personnel officer, as wellas regional and home office executive, was held on thesame day as the initial employee organizational meeting,January 18, and the Union was a subject of discussion'On January 29 Branch Manager Smyth called ameeting of all the employees in the branch office at whichhe told them that the Company was aware of the unionactivitiesamong the employees and that he wanted tostatethattheCompany's position was that unionorganization was unnecessary and undesirable and that theCompany was determined to fight and had retained one ofthe best labor lawyers in the country He added "I wouldlike to warn you about these cards, and I am not sure Iunderstand it myself, that I am advised that under certaincircumstances theUnion can go ahead and negotiatewithout an election ' Smyth also stated that Respondentwould not recognize the Union and that undoubtedly therewould be underhandedness by both sides. FollowingSmyth's meeting Stern called the claim adjusters togetherin the conference room where he asked whether he hadever tied to any of them Receiving no answer he statedthat he was disappointed because there were problems andthe adjusters had not come directly to him with them andthen asked each of the individuals individually what theirproblemwas,startingwithMr StaffordStaffordanswered that he thought Stern's standards were too highand stated in effect that the last person who lived up tothese standards was crucified on the cross Thereafter onvarious occasions various officers of the Respondent heldmeetings with the adjusters at which meetings Respondentoffered to discuss the problems of the employees andindicated that promotions and salary increases were beingconsidered. At one of these meetings Lambert, the westernregional administrative executive, was asked what Smythhad meant by his reference to underhandedness Lambertstated that he was unaware that this statement had beenmade but Staff Attorney Glaspy confirmed that it hadbeen made. At two of these meetings, February 19 andMarch 22, Jordan interrupted the discussion pointing outthat the employees had a right to be represented and thatthey believed that discussions concerning their workingconditions should be held with their representatives 5B. The Dischargeof JordanOn March 27 Claims Manager Stern called SupervisorLaRosa and Jordan into his office At this meetingapparently LaRosa said nothing. Stern asked Jordan if he'Itwould appear that they met at the same motel for Jordan testifiedthat he saw the branch personnel manager at the motel at the time of theunion meeting'This appears to be an obvious reference to the varying decisions of thecircuits in regard to theCumberland Shoe(144NLRB 1268) line of caseswith regard to representations that cards would be used only to secure anelectionThe statement reveals that Respondent was indeed at this timeadvised by an experienced labor lawyer'The complaint contains no allegations with regard to statements madeat any of the meetings Accordingly,no findings are made with regardthereto FIREMAN'S FUND INSURANCE COMPANYwould argue with him if Stern told him he was doing agood job and Jordan replied he would not. Stern thenasked what his reaction would be if he told Jordan that hewas not doing a good job. Jordan answered only "Nocomment." Stern responded "That's as good as acomment. So you admit you're not doing a good job." Hewarned Jordan that he had 30 days to clean up his files orStemwould resort to "drastic action" and thenquestioned Jordan about a charge filed by the Union theprevious day.6 Stern also mentioned the representationhearing which had commenced the day before. He statedthat it had been continued but could have been concludedif the Union's attorney had wished.'On April 2 Stern again called Jordan and LaRosa intohisofficeand asked Jordan if he understood that by"drastic action" he meant "termination."Late in May, having heard nothing, Jordan asked Sternif a decision had been made. Stern replied that no decisionhad been made at that time. In early June LaRosa cameto Jordan at his desk and said he had a few questions.Jordan asked about what and LaRosa said, "Well I wouldlike to know what you think it would take to resolve theproblems and the situation." Jordan asked what situation.LaRosa admitted that he was referring to the Union.Jordan answered, "Frankly Ralph I have been here 2years.This is the first time anybody has ever asked mewhat I thought it would take to resolve some of theproblems that we have got." Jordan went on to say thathe thought the Company was simply attempting to disruptunionorganization.LaRosa answered, "Well that'sprobably true but I've got a job to do. What do you thinkitwould take to resolve it?" Jordan suggested that theCompany recognize the Union and sit down andnegotiate. LaRosa persisted "Well then what would youtalkabout?"Jordan answered that that would bedetermined when they commenced negotiating.On June 18 Jordan was called in Stern's office. LaRosaagain was present. Stern stated that he and LaRosa hadreviewed the files and feel that there was no improvementand terminated him as of the close of that day, giving hima check in lieu of notice. He asked Jordan if he had anycomment. Jordan replied in the negative. Jordan askedwhether he would receive his vacation pay and was toldthat he would not get the vacation pay because he wasterminated. He answered "Well, we'll see."The Position of the PartiesTheGeneralCounsel contends that Jordan wasterminated because of his "continued and persistent effortsto bring in a union" and further contends that the allegedreason is implausible and incapable of standing scrutinyandaccordinglyasinShattuckDennMiningCorporation,151NLRB 1329,enfd.362 F.2d 466 (C.A.9), affords a reasonable basis for finding the discharge tobe unlawful.Respondent contends that the General Counsel has notsustained a burden of proof that Jordan wasdischargedbecause of discrimination and contends that Jordan wasterminated because"he was not doing that which he wasbeing paid for." Respondent stated"When good cause fordischarge appears, the General Counsel must do morethan discover some evidence of improper motive;he must'Not one ofthe charges involved herein,'Stem's account of this conversation omitted butdid not denyreferenceto the charge and the representation hearing. In the absence of a denial Iconclude that statements were made as reportedby Jordan.473findan affirmative and persuasive reason why theemployer rejected the good cause and chose a bad one.The mere existence of anti-union animus is not enough.The fact that the employer may not be despondent overthe discharge does not mean that his motive was adiscriminatory one."It is of course no part of my function to determinewhether a ground alleged by an employer for discharge is"good,""bad,"or"unreasonable."AsRespondentcorrectlypointsout,an employer may discharge anemployee for any reason or no reason save that he maynot discharge an employee to discourage union activitiesor to interfere with, restrain, or coerce employees in theirexercise of union or concerted activities. The issue hereinisnot how "good" the ascribed cause may be but whetherthedischargewas consummated for discriminatoryreasons.Ifthedischargewasconsummated fordiscriminatory reasons, it does not matter whether therewas good cause or not, the discharge is violative, and ifthe discharge was not for discriminatory reasons, it doesnot matter whether the cause was good or reasonable, noviolation is made out.The Board and the courts have recognized that it isseldom indeed that an employer admits discharging anemployee for reasons prohibited by Section 8(a)(3).Almost invariably it is necessary to reach a conclusionwithregard to the validity of a discharge by aconsideration of all the elements in the record and byreaching a reasonable inference therefrom.Thisdoesnotmean that the reason alleged byRespondent for the discharge is not to be considered. Ifthe record reveals that Respondent's alleged reason isspecious or discriminatorily applied this factor reasonablysupports an inference that the reason is pretextuous and afurther inference under some circumstances that thedischarge is unlawful, In the instant case Respondentmakes no secret of its animus with regard to the Union. Itdoes not deny that it was prepared to and did fight theunion organization. It admits that it knew of Jordan'sinvolvementwith theUnion and that it was not"despondent over the discharge." In support of its defenseRespondent produced and placed in evidence files of 46claim investigations inwhichJordanwas involvedcontending that it was on the basis of all of them thatClaimsManager Stern determined that Jordan must bedischarged.'Respondent in its brief states "Jordan admitted thatfrom August 1967 until the date of his termination he wasproducing less than prior to that period." This is amisstatement of the testimony. Jordan admitted thatcommencing in March 1968 until his termination hisproduction was impaired. He stated that he believed thatthiswas due to problems that he encountered thatappeared to be peculiar to him and in explanation of thatstatement testified that he had difficulty in locating filesthat had been on his desk and appeared to have beenThe 46 files are constituted of some 3,500 Xerox copies of documentsRelevant features thereon are not always easily read, in some instancesbecause the photocopy process was inadequate,and in some few instancesbecause pertinent markings do not appear due to the superimposition ofanother document in the Xeroxing process.In some instances theexamination and cross-examination of the identifying witness, either Sternor LaRosa,based on the original documents reveals markings that do notappear on the Xerox copies. In such instances,there having been nochallenge to the record as to the entries read into it, I concluded that theentries appear in accordance with the testimony I carefully perused eachof the some 3,500 documents and my findings with regard to the exhibitsare based upon this perusal as well as upon the record statements. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken therefromSometimes, he stated, he would findthem on LaRosa's desk LaRosa testified that this wasnothing peculiar to Jordan, that he took files from thedesks of all of the men who worked for him in order toreview them when it was necessary, and that he did thisnomore with Jordan than with other employees Hisexplanation however fails to take into account the factthat during the months of March, April, and May it isclear that Stern, LaRosa, and a third man, Dittman,reviewedmost if not all of the files handled by Jordanfrom the inception of his employmentAccording toDittman he also reviewed the files of Stafford and of oneBrainard ' It would appear, therefore, that there musthave been more instances of files being taken from thedesks of Jordan, Stafford, and Brainard than of otherclaims adjusters at the San Jose office Also LaRosa saidthathissupervisory review of the investigative filesgenerally took place as a result of an office procedureknown as "diary," under which files were taken from thepermanent files by the clerical employees and brought tohim on dates established by the supervisorAccordingly, most such files would appear to come notfrom the adjuster's desk but from the claims file cabinetsAdditionally,Jordan testified that he encountered aproblem of receiving requests in files for items notspecificallynecessary in his judgment or in what heconceived to be the general judgment of the averageadjuster. I shall deal with this below.The record reveals that Jordan was one of the highestpaid adjusters in the San Jose office He had come to theRespondent's employ with prior experience and, untilFebruary 1968 judging by the files which I have reviewed,encountered no substantial difficulty with his supervision.It is clear from the content of the files as well as from thetestimony of Dittman that Jordan is an intelligent andwell-educated man.10Jordan testified that he carried a caseload in excess of120 files at a time in an average month. It is apparentfrom the 46 files which I have reviewed that many ofthem necessarily would take many months to complete, asfor instance in instances where claimants declined toconsider settlement until their injuries were completelyhealedand they were released by their doctors oroccasionally where they were represented by counsel whofor one reason or another were in no hurry to completeaction on a case.With reference to the files introduced in evidence by theRespondent a number of specific complaints recurred in anumber of files. For example Respondent made much ofJordan's "custom" of putting undated memoranda in thefiles; in the 46 files considered 7 such memoranda werepointed outAs the General Counsel pointed out in thesame 46 files 6 undated memoranda written by personsother than Jordan including Stern and his supervisorLaRosa also appeared.Respondent complained that Jordan customarily tookthe file contents out of the office and introduced a numberofmemoranda indicating that when the files werereviewed they contained no contents. Jordan admitted thathe had breached this rule on occasion stating that he tookfile contents home to work on them It appears in at least'Brainard was named as an alleged discriminatee in the charge in Case20-CA-4923-2However no allegation appears in the complaint withreference to him nor was any evidence concerning him adduced at thehearing"Dittman testified to his recollection of Stern stating that he thoughtJordan may have more brains than both he and Dittman put together buthe wasn't performingthreeof the exhibits that Jordan was engaged insettlement negotiations at the time the files were called forfrom which I deduce he took the contents with him for thepurpose of the negotiations. Stern testified on directexamination that in September 1967 at a meeting of allclaims adjusters he promulgated a rule that had nottheretofore appeared either in the manual or otherwise,that file contents should not be removed from the officeUnder cross-examination Stern testified that the meetingatwhich he announced the rule was either late 1967 orearly 1968 Jordan testified that he first learned of the ruleat a meeting in February 1968 Admittedly thereafter onoccasion he took the file contents from the officeRespondentcomplained that Jordan "refused toacknowledge the appearance of attorneys" relying on anumber of memoranda from LaRosa to Jordan tellinghim to acknowledge appearance letters of attorneys byletter. Jordan testified that he ordinarily acknowledged theappearance of attorneys by telephone but that wheninstructed by his supervisor to do so by letter he did.Warren Stafford, who was called by the General Counsel,testified that he had never acknowledged the appearanceof attorneys by letter, always by telephone, although onone occasion he recalled LaRosa advising him toacknowledge an attorney's appearance letter by mail.Neverthelesshe testified he continued thereafter toacknowledge such letters by telephone to the date of thehearingThere is no contention that any rule has everbeen promulgated with regard to acknowledging attorney'sletters by mailPerhaps more basic is the complaint that Jordan waslate in making investigations, in settling claims, and inreporting adequately or properly on the files. The filesadduced indicated in some instances considerable periodsof time when no action took place on them that are nototherwise accounted for by the contents of the fileHowever in many instances the files themselves containmaterial that mitigates the complaint."An example is in Exh R-4 in which Jordan was criticized for hisfailure to contact claimant File reveals that claimant'sown attorney wasunable to contact him from September1967 untilafter Jordan's dischargeThe attorney finally resigned in October 1968 because of the failure of hisclient to cooperate with him Again in Resp Exh 6 Jordan is criticized forfailure to contact an attorney between February and May 22, 1968 Thefile reveals however that he wasn'tassigned the case until April 2 and thathe contacted the attorney by letter on April 15 In Resp Exh 7 Jordanwas criticized for his failure to contact the claimant The file reveals thatafter two other investigators had failed to contact and settle the claim,Jordan similarly failedOne of the previous adjusters had been told by theclaimant that she would not give a statement and Jordan's superiorconcurred in closing the file when the claimant could not be found and noclaim had been filed Resp Exh 9 shows a criticism for Jordan's delay incontacting the claimant The file reveals that the claimant was unknownwhen the case was filed in March 1968 Contact was finally made with thestepfather of the claimant,who was a minor He stated there were nodamages and he would have his daughter fill out the claimant form whichJordan agreed to send to him The claimant was then out of townResp Exh 15 contains a memo criticizing Jordan for doing nothingbetween November 21, 1967, and April 28, 1968 The file reveals that inAugust 1967 Jordan's then supervisor,Clark, told him to attempt to settlea case and if he failed to return itto Clark for"defense handling " OnNovember 21 the claimant's lawyer refused settlement and on November29 Clark told the defense lawyer to proceed to take depositions There's noindication in the file that Jordan had it or had any responsibility for ituntil itwas returned to him on April24 bySupervisorLaRosaRespondent's Exhibit 16 contains a criticism that Jordan delayed initialcontactThe file reveals that the accident with which the file in the case isconcerned involved a claimant who was a legal secretary and took place onthe street in front of her place of employment Before the police arrivedher employer, who subsequently appeared as her legal representative, was FIREMAN'S FUND INSURANCE COMPANY475The law does not require an employer to be reasonableor justAs I have stated above, it is no part of myfunctiontodeterminewhether the complaints ofRespondent were reasonable or just but when a reviewmust be made of the alleged reasons for a dischargebecause they are placed in issue by the employer it iscertainly relevant to note that the reasons advanced arenot borne out by the facts That is not to say that I findthat none of the complaints are valid. On the contrary,some of them are. Unquestionably in some of the filesplaced in evidence Jordan appears to have been dilatory,but the inference is forced upon me that the complaintsdid not result from normal supervision and resultantdissatisfactionwith Jordan's work.Many of the filesreviewed covered a period long preceding December of1967when LaRosa became Jordan's supervisor Somefileswere investigated by others than Jordan and given tohim for some specific handling, as for instance to settle.Some of them were handled by other claim adjusters afterJordan's discharge and are presumably complete up to thetime of the hearing. It is noteworthy that the respects inwhichJordan'sperformancefailedtosatisfyhissupervision appear also in the work of the other adjusterswho handled these filesYet frequently no memorandaappeared critical of the "defects" of the other claimsadjusters and when they do appear their tone and tenor isvastly differentStern,LaRosa, Jordan, and Stafford all testified insubstantial agreement that almost any file would containsupervisorymemoranda detailing additional investigationsuggested by the supervisor, recommending courses ofaction to be taken, or giving instructions as to procedurestobe followedThe memoranda with which we areconcerned in this case which form the basis of thetestimony of Stern and LaRosa are of a different order.In the first place many of them are on a form entitled FileAudit Check List. Stern was asked about the use of thisformbothondirectandcross-examinationOncross-examination his testimony was marvelously evasivebut he testified that he got the forms for his personal use,that he couldn't remember when, that he didn't always usethem when he audited files, and that he didn't normallyput them into the files Asked "Which files do you putthem in" he answered, "The ones that I bring to thehearing is what I'm trying to explain to you "A number of the files contain such file audit check listssigned by R. A. Dittman. Stern testified that Dittman wassent to the San Jose office by the head office to help himout in overcoming a backlog of cases. Dittman testifiedthat one of his functions was to assist Stern in reviewingthefilesof the adjusters.He testifiedondirectexamination that he reviewed most of the adjustersincludingJordan.On cross-examination however itappears that he reviewed files of only three adjusters,Jordan,Stafford,and Brainard.He testified that hereviewed 40-50 files of each of the 3 men and spent nomore than 3 or 4 days, perhaps 8 to 10 hours on the job.He also testified that he commenced the reviewing taskshortly after he arrived at San Jose in March and that theperiod during which he worked on reviewing was all in themonth of March 1968. He also testified that he placed awritten report in every file he reviewed, which he signed.The 46 cases which I reviewed contain 14 file auditcheck lists signed by Dittman. One of them was datedApril 9, one April 13, three April 15, one April 17, oneApril 19, and seven April 22, 1968. It appears thereforethat Dittman was in error in stating that he did all of hisreviewing inMarch On the contrary it appears he didnone of it in MarchIhave referred above to Stern's evasive testimony withregard to use of the file audit check lists He was asked"Would it not be true, though, that you reviewed certainof his [Jordan's] files in March and placed file audit checklists in them" and he answered "No " The files that werereviewed contain one file audit check list signed by SterndatedMarch ll, three dated March 13, three datedMarch 14, and one dated March 17. 1 found no othercheck lists signed by Stern among the 46 files Stern alsotestified that he and Dittman sat together reviewing thefilesof Jordan at the same time but that neither signedcheck lists prepared by the other nor did either review thesame file as the other although they conversed about thefiles they were reviewing. This testimony is incredible inview of the dates of the file audit check lists found in thefilesIt is possible that Stern's testimony that he placedno file audit check list in the files in March resulted fromhis foolish attempt to fence with counsel for the GeneralCounsel and that in fact he placed the check lists whichare dated on four days in March in the files at a latertime.The dates on which the reviewing was done appear tohave significance in view of the timetable with which weare here concernedThe first warning to Jordan camefrom Stern on March 27 and resulted allegedly fromconversations between Stern and LaRosa in which Sternhad indicated his dissatisfaction with Jordan's work Thenext conversation, other than that of April 1 where Sterntook the occasion to make sure that Jordan knew that"drastic action"meant "termination," was at a dateplaced by Jordan as late May or early June and by Sternunequivocally on June 12. On this occasion Jordan askedStern about his status and Stern stated he had notcompleted the review and he was not near enoughcompletion to be able to give an estimate as to when thereviewwould be completed. Then on June 18 Sternannounced to Jordan that he had completed the reviewand found that Jordan had not improved wherefore he wasterminating JordanStern testified that customarily any review of a man'sfilesby a supervisor in which anything was found to bewrong resulted in a memorandum to the man. The fileswhich are considered are replete with such memoranda,many of which were pointed to by Stern or LaRosa ascontaining the complaints upon which they determinedthat Jordan had to be discharged. From their testimony itwould appear that the files must necessarily then containmemoranda dated sometime between June 12 and 18 thedate of the discharge since on June 12 Stern admitted thathe was not near enough the completion of his review to beable to even estimate when he would be able to finish.Only one memorandum appears dated within this period.That is to be found in Respondent's Exhibit 25 in whichthere is a memorandum from Jordan dated May 17 toissue a draft, close the file, and return it to him and amemorandum dated June 13 from LaRosa to the filestating "Where is content [sic] " A number of the filescontain postdischarge memoranda critical of the work ofJordan, including Respondent's Exhibits 6, 25, 28, and 46.Sternwas asked directly on cross-examination if herecalled reviewing any files between June 12 and 18, buthe was unable to tell how many, or to identify any ofphotographing the accident It seems improbable that any initial contactthem.with the claimant was possible 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom my review of the files I conclude that Stern madea close review of Jordan's files between March I1 and 17Thereafter having warned Jordan he had files reviewed byDittman during the period of 2 weeks in April.' z It is clearfrom the content of the check lists signed by Dittman thathe did not approach his task in a dispassionate mannernor prepare his check lists in an effort to enlighten thereader. I deduce this from the fact that I found that manyof the items checked as missing or unverified were in factverified or present in the file at the time he reviewedthemOn one occasion (Respondent's Exhibit I) hechecked boxes indicating that the damages were unverifiedandconditionalhandlingneglectedand supervisioninadequate and then stated that there were no contents inthe file. This is at least a redundancy. The same appearson the check lists found in Respondent's Exhibit 10 Anumber of the files reviewed by Dittman were alreadyclosed when he reviewed them although his review doesnot so indicate. Respondent's Exhibit 31 is an example ofthis.The case was settled on April 1, for a total of $25, hereviewed it April 22. Respondent's Exhibit 17 had beensettled on April 19 and reviewed by Dittman on the 22dand Respondent's Exhibit 32, reviewed by Dittman on the15th, contained an instruction to close the file dated April12Similarly Respondent's Exhibit 38 reviewed on the 22dofApril by Dittman was closed on April 4. Dittmanthought this was open too.Of course I cannot conclude that these files werenotreviewed during the relevant periodHowever it appearsfrom the content of the files that any review made byLaRosa or Dittman resulted in a memorandum to the fileunless they found nothing wrong with it. Stern testifiedthat this was the case with regard to LaRosa, andDittman testified that he put a signed memorandum ineach file he reviewed. It is equally clear that LaRosaappeared to lose no opportunity to put a criticalmemorandum in any file of Jordan at any time afterFebruary 1968Accordingly, I conclude that Stern'stestimonial evidence to the contrary notwithstanding, littleor no review was made after June 12 and in fact most ofthe review took place during the month of April byDittman and in May by La Rosa. We are left then towonder why if the review by Dittman and LaRosadisclosed inMay that Jordan was a hopeless employee asStern testified, he was not in a position on June 12 to sayso.ConclusionsIconclude that John Jordan was discharged because ofhisactivities first on behalf of the InsuranceWorkersUnion and then on behalf of the Charging Party. Bearinginmind Respondent's animus with reference to the unionorganization, both demonstrated and admitted on therecord, and with regard to Jordan as the instigator andproponent of the Union; with its knowledge of Jordan'spositionwith regard to the Union demonstrated andadmitted on the record, I base my conclusion on thefollowing factors:ITiming It is clear that from the inception of unionorganizationRespondentwaswellprovidedwithinformation with regard thereto The first union meetingon January 18, 1968, with the Insurance Workers Unioncoincided with a meeting of company officials on the same"While he testified that this review was completed on Sundays none ofthe audit review check lists are dated on Sundays The greatest numberwhich appear were datedon April 22,a Mondaydate at which union organization was discussed. The"warning" delivered by Stern to Jordan on March 27 wasthe day following the representation hearing held in SanFrancisco and immediately succeeded the filing of acharge by the Charging Party concerning both of whichStern queried Jordan during the confrontation and finallythe discharge on June 18 came shortly after LaRosa,apparentlyactingon instructionsofhissuperiors,attempted to interrogate Jordan with regard to what issuesexistedbetween the Employer and the employees thatwould have to be resolved by the Company Jordan'sanswer left no doubt that his adherence to the Unioncontinued and that he was not interested in side barnegotiationswith a view to undercutting the Union'sposition2.The inconsistencies in the testimony offered byRespondent with regard to the alleged reason for Jordan'stermination, which I have spelled out above, convince methatRespondent is guilty of the unfair labor practicechargedThe failure of the documentary evidence tosupport the frequently conclusionary testimony of Stern,Dittman, and LaRosa not only as to dates, which in viewof the timing aspect of the case are vital, but with regardto contents of the files which directly contradict thecriticisms levied on the basis of those same files againstJordan, gives rise in my mind to an inference that thealleged basis for the discharge is pretextual and that thedischargewas, as charged, because of Jordan's unionactivities.3The failure of the evidence to support the reasongiven for Jordan's discharge supports the inference thatthe reason given is not the truth For instance inRespondent's Exhibit 3 Stern testified that he was directedto the file by a phone complaint from the agent whowanted to know the status and had requested it severaltimes.The file however contains no evidence of anyrequests for status by the agent and on cross-examinationStern testified that he never got a phone call on this caseStern testified that one of the complaints he had was thatJordan failed to contact an attorney from February untilMay 22 The file reveals that Jordan wasn't given the fileuntil after April 2 and that he had contacted the attorneyby letter on April 15. In Respondent's Exhibit 7 Jordanwas criticized for failing to contact the claimant. The filereveals that Jordan's supervisor concurred in closingbecause the claimant couldn't be found either by Jordanor by the credit bureau through which Jordan hadattempted to find the claimant. Respondent's Exhibit 20contains an excellent example in point A memorandumdated May 7 from LaRosa asks for the police report to beobtained. However the police report was already in the fileand its presence was noted in Jordan's memorandum ofApril 15. The memorandum also asks for photos of thecars involved. The file had contained, since January 25,photos of one of the cars and it appears that the other hadbeen repaired prior to the assignment of the case toJordan. Finally, the same memorandum requires that theinvestigation be completed on May 3, 4 days previous tothe request. Respondent's Exhibit 29 shows criticism ofJordan for failure to take statements, supply pictures, andotherwise investigate. No claim was ever filed in this caseand the adjuster was obviously aware of the fact that thedamageswereminimalOn cross-examination Sternadmitted that in this kind of a case the adjuster iswarranted in paying for a small claim rather thanspending time conducting,a full investigation.The example given above, as well as the examples givenin the "discussion" section of this Decision reveal that FIREMAN'S FUND INSURANCE COMPANYmany of the complaints against Jordan were specious inwhole or in partWhile it appears that Jordan was by nomeans a perfect investigator it is clear, as Dittmantestified,thatflaws could be found in almost anyinvestigation file of almost any investigator. The relianceherein of Respondent not only on such flaws as do appearbuton concocted flaws is more consistent with thebuilding of a defense than it is with a good-faith dischargefor cause.My conclusion, based on the factors set forth above iscorroborated by the actions of Stern and LaRosa onMarch 27 and in early June respectively. It appears fromthe fact that Stern attempted to interrogate Jordan at thetime he gave him his "drastic action" warning that, as theGeneral Counsel puts it, these subjects were uppermost inhismind when Jordan was called in that day and "that hisadmonitions to Jordan about his work were mere feints."Thereafter Respondent made no effort to apprise Jordanof the problems that they were allegedly having with hiswork or discuss them with him but again, as the GeneralCounsel points out, the next time they sought him out wason the occasion of another interrogation in early June byLaRosa having to do with union matters but havingnothing to do with Jordan's work.Based on all the considerations set forth above Iconclude and find that Jordan was discharged in violationofSection 8(a)(3) and (1) of the Act in order todiscourage his and other employees' activities on behalf ofthe Union.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent has discriminated inregard to the tenure of employment of John C. Jordan, itwillbe recommended that the Respondent offer himimmediate and full reinstatement to his former orsubstantially equivalent position without prejudice to hisseniority or other rights and privileges and that he bemade whole for any loss of pay he may have suffered byreason of the discrimination against him by payment tohim of the sum of money equal to that which he normallywould have earned as wages from the date of thediscrimination until the date of Respondent's offer ofreinstatement, less his net earnings during such period.Backpay shall be computed in the manner established bythe Board inF W. Woolworth Company,90 NLRB 289,plus interest at 6 percent per annum as prescribed in IsisPlumbing&HeatingCo,138NLRB 716. TheRespondent shall make available to the Board its payrolland other records to facilitate the checking of amountsdue.Upon the basis of the foregoing findings of fact andupon the entire record in this case I make the following:477CONCLUSIONS OF LAWIFireman's Fund Insurance Company is an employerengaged in commerce within the meaning of the Act2.By discriminating in regard to the hire and tenure ofemployment of John C Jordan, Firemen's Fund InsuranceCompany has engaged in and is engaging in unfair laborpracticeswithin the meaning of the Act and by suchdiscrimination thereby interfering with, restraining, andcoercing employees in the exercise of the rights guaranteedinSection 7 of the Act and has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActRECOMMENDED ORDERUpon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct,asamended, it is ordered that Firemen's FundInsurance Company, its officers, agents, successors, andassigns, shall-1.Cease and desist from(a)Discouragingunionandprotectedconcertedactivities of its employees by discriminatorily dischargingany of its employees or by discriminating in any othermanner in regard to their hire or tenure of employment orany term or condition of employment.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized by Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2Take the following affirmative action which willeffectuate the policies of the Act.(a)Offer to John C Jordan immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges discharging if necessary any employeeshired to replace him(b)Make whole said employee in the manner set forthin the section of this Decision entitled "The Remedy" forany loss of pay he may have suffered by reason ofRespondent's discrimination against him.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its offices in San Jose, California, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyitimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,"In the event thatthisRecommended Order is adopted by the Board, 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefaced, or covered by any other material(e)Notify theRegionalDirector for Region 20, inwriting, within 20 days from the reciept of this Decision,what steps have been taken to comply herewith "the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 20,inwriting, within 10 days from the date of this Order, whatsteps have been taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage union and protectedconcertedactivitiesofouremployeesbydiscriminatorily discharging any of our employees or bydiscriminating in any other manner in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activitiesexcept to the extent that such right may be affected byanagreementrequiringmembership in a labororganizationasaconditionofemploymentasauthorized by Section 8(a)(3) of the Act as modified bythe Labor-Management Reporting and Disclosure Actof 1959WE WILL offer to John C Jordan immediate and fullreinstatement to his former or substantially equivalentpositionwithout prejudice to his seniority or otherrights and privileges and make him whole for any lossof pay he may have suffered by reason of ourdiscrimination against him.DatedByFIREMEN'S FUNDINSURANCECOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 415-556-3197